Citation Nr: 0702638	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain.

2.  Entitlement to a rating in excess of 10 percent for a 
right hip condition.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from December 1990 to November 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the claims.  The RO last 
requested VA treatment records in August 2003.  The veteran 
has submitted copies of VA treatment records dating in 2004 
and 2005 indicating ongoing treatment and referring to 
radiologic testing.  The radiologic testing results are not 
associated with the claims file, and it is unclear whether 
all treatment records have been obtained.  Consequently, all 
VA treatment records dating from August 2003 forward must be 
requested.  

After the records are obtained, the veteran should be 
scheduled for orthopedic examinations to determine the 
current state of any low back, right hip, and right knee 
disabilities.  The last examination pertaining to the low 
back was conducted in November 2003, over three years ago.  
Recent treatment records indicate a possible worsening of the 
condition (demonstrated by the reported diagnoses of sciatica 
and disc hernia).  The last hip and right knee examinations 
were conducted in December 2002, over 4 years ago.  Recent 
treatment records indicate that the veteran might have a 
right knee disability (the 2002 examination record reported 
the right knee was "normal.").  Due to the age of the 
examinations and the recent treatment records indicating 
worsening conditions, contemporaneous and thorough VA 
examinations are required.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).


Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records dating 
from August 2003, forwards.  Additionally, 
ask the veteran about the existence of any 
outstanding private treatment records.  

2.  Schedule the veteran for a VA 
examination to determine the severity of 
her low back disability.  The veteran's 
range of motion should be stated, 
including both full range of motion, and 
any functional loss of range of motion due 
to symptoms such as pain or weakness.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  The examiner 
should additionally state whether the 
veteran use a back brace, and, if so, 
whether the back brace tends to wear 
and/or tear clothing.  

3.  Schedule the veteran for a VA 
examination to determine the severity of 
her right hip disability.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  

4.  Schedule the veteran for a VA 
examination to determine if she has a 
right knee disability.  If a right knee 
disability is diagnosed, the examiner 
should opine whether it is at least as 
likely as not (i.e. to at least a 50-50 
degree of probability) that the right knee 
disability is related to service, 
particularly the service medical records 
dating in July, August, and September 
1991; or to the service-connected hip and 
back disabilities.  The claims folder must 
be available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

